Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Non-Final Office action is in reply to the application filed 9/21/2022.
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, 10, 19 and 20 of U.S. Patent No. 11,138,563 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application comprises method claims (1-12), and system claims (13-20) to perform the inventive concept for managing electronic messages of one or more devices in a closed network; whereas the issued Patent 11, 138, 563 B2 provides for only a method for managing electronic messages of one or more devices in a closed network, as recited in claims 1, 3, 4, 6, 7, 9, 10, 19 and 20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite, “... the first programmed to...”, this limitation is ambiguous. Applicant fails to distinctly claim the subject matter which is considered the inventive concept. Examiner interprets the limitation as the first electronic device programmed to...”. Appropriate correction is requested. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.
Claim 12 is dependent upon independent claim 1 which is directed toward a method claim; however dependent claim 12 further recites, “...the system comprising...” Examiner is unable to determine the metes and bounds of this limitation.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).  The claims as drafted do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it), and are therefore indefinite under § 112(b).  Appropriate clarification is requested.
Claim 20 is dependent upon independent claim 13 which is directed toward a system claim; however dependent claim 20 further recites, “...the method comprising...” Examiner is unable to determine the metes and bounds of this limitation.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).  The claims as drafted do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it), and are therefore indefinite under § 112(b). Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-17 and 20 are rejected under 35 USC 103(a) as being unpatentable over Enyart, US Patent Application Publication No US 2006/0041505 A1 in view of Sood US 2006/0010217 A1.
With respect to Claims 1, 12, 13 and 20,
Enyart discloses,
providing a user with a quantity of credits at a credit repository, the credit repository having an account for the sender, the credit repository being stored on a server in data communication with the closed network; (Fig 1, Server Computer System; ¶35: “...communication network 101 is a wide area network... may be a local area network. ... may be a private network...”;¶37: “... Server computer system 103 preferably also includes a database 105 of clients, client services, customer types, data packet types, communication and service prices and cost variables, and records such as transaction records, payment records, and refund records...”; ¶162: “...Physical Security: Once account information reaches 900Email, it resides on a server that is heavily guarded physically in a limited-access, secured facility...”; ¶476: “...The requested EStamp value will be deducted from his current balance as maintained in his desktop EPostage Meter...”;¶525: “...900Email shall determine whether the recipient Email ID has an active account at 900Email.com (or at a hosted domain)...”; ¶526: “Based on the sender's Email ID, 900Email shall determine the EPostage Rate for delivery for that particular message to that particular recipient...”)
a closed network; at least first and second electronic devices in data communication with the closed network, the first programmed to send and receive electronic messages;(Fig 1, ¶22” a plurality of user sites, each the user site including communication equipment suitable for communicating data over the global network by both senders and recipients” ¶33: “...  each user computer system 104 is coupled to communication network 101 employing at least one communication link 112. Moreover, at least one server computer system 103 is preferably also coupled to communication network 101 via at least one communications link 102. In this manner, all data beneficial to operation of communication system 100 may be transmitted between any two user computer systems 104 and between server computer system 103 and any user computer system 104 or group of user computer systems 104...”; Fig 1, Server Computer System; ¶35: “... communication network 101 is a wide area network... may be a local area network. ... may be a private network...”)
the at least one server programmed to 14(Fig 1, ¶37: “... Server computer system 103 preferably also includes a database 105 of clients, client services, customer types, data packet types, communication and service prices and cost variables, and records such as transaction records, payment records, and refund records...”)
at least one server in data communication with the closed network, (Fig 1, Server Computer System; ¶37: “... Server computer system 103 preferably also includes a database 105 of clients, client services, customer types, data packet types, communication and service prices and cost variables, and records such as transaction records, payment records, and refund records...”) the at least one server 25storing an email server and a credit repository; (¶123: “...Email Servers... Shall be stated in terms of number of messages per minute, the average message volume, and Clients per email server...”;¶219: “...Web servers for 900Email.com (on MS Windows 2000 Advanced Server); ¶525: “...900Email shall determine whether the recipient Email ID has an active account at 900Email.com (or at a hosted domain)...”; ¶526: “Based on the sender's Email ID, 900Email shall determine the EPostage Rate for delivery for that particular message to that particular recipient...”)
 the email server having electronic message accounts for the sender and the recipient, (¶14: “...Fig 1, Server Computer System; ¶37: “... Server computer system 103 preferably also includes a database 105 of clients, client services, customer types, data packet types, communication and service prices and cost variables, and records such as transaction records, payment records, and refund records...”; ¶86: “... Client: Someone who has established a 900Email mail account with his own unique identifier (Email ID) on the system...”; ¶87: “... Customer: Someone who maintains an EPostage account or who pays to send just a single message to a 900Email Client... every Client automatically gets an EPostage account...”; ¶123: “...Email Servers... Shall be stated in terms of number of messages per minute, the average message volume, and Clients per email server...”;¶525: “...900Email shall determine whether the recipient Email ID has an active account at 900Email.com (or at a hosted domain)..”;¶526 “ Based on the sender's Email ID, 900Email shall determine the EPostage Rate for delivery for that particular message to that particular recipient...”)
the credit repository having an account for the sender and storing a quantity of credits for the sender; (¶476: “...The requested EStamp value will be deducted from his current balance as maintained in his desktop EPostage Meter...”;¶525: “...900Email shall determine whether the recipient Email ID has an active account at 900Email.com (or at a hosted domain)...”; ¶526: “Based on the sender's Email ID, 900Email shall determine the EPostage Rate for delivery for that particular message to that particular recipient...”)
and selectively deducting at least one credit from the sender's account at the credit repository 15in accordance with the(¶47: “...service provider 402 prompts customer 401 to transmit payment of the fee corresponding to the price determined in step 307... receiving a transmission of electronic credits, conducting an appropriate credit card transaction, debiting a private customer account with service provider 402, and/or accepting a customer's commitment to pay...”;¶476: “..The requested EStamp value will be deducted from his current balance as maintained in his desktop EPostage Meter...”;¶519: “... Definition--Collect: Crediting an EPostage amount consisting of the Client's required Rate (which includes his Client Portion and our Service Fee) to the Internal Collected Funds Account (by debiting the Customer's EPostage Account)...”;¶767: “...deduct the required EPostage...”)
Enyart discloses all of the above limitations, Enyart does not distinctly disclose the following limitations, but Sood however as shown discloses,
relevance rating of the electronic message (¶36: “...receiving a message and presenting a user-friendly interface for indicating a message importance and value with respect to historically evaluated rules and policies...”; ¶37: “... determining message priority, including decisions based on at least one of message relevance and message importance...”)
generating a user interface that enables the recipient, upon opening the electronic 10message, to input a relevance rating of the electronic message from an electronic device; (¶36: “...receiving a message and presenting a user-friendly interface for indicating a message importance and value with respect to historically evaluated rules and policies...”;¶269: “...Once a particular action item is take care by the user (either by replying to the message [2002], forwarding [2003], just reading for information purposes, or completing desired actions based on the email, or filing in the folders [2008], or added in calendar [2034] or task list [2006] or assigned as a spam [2016] or changing/assigning priority classification [2013-2016], etc.) the work bench [2104] needs to be cleared up [2004, 2030, 2206] so that the remaining items can be now be taken care by the user...”)
receiving the relevance rating of the electronic message from the recipient via the user interface; (¶205 d) “A recipient receives a message from his boss. The boss is inherently important, and he has marked the message as "high" priority. But the boss always sends "high" priority messages, so the Relevance of this message (at least as determined solely by the priority marking is low or even 0). Therefore, the message priority is lower than it would otherwise be...”;¶269 “Once a particular action item is take care by the user (either by replying to the message [2002], forwarding [2003], just reading for information purposes, or completing desired actions based on the email, or filing in the folders [2008], or added in calendar [2034] or task list [2006] or assigned as a spam [2016] or changing/assigning priority classification [2013-2016], etc.) the work bench [2104] needs to be cleared up [2004, 2030, 2206] so that the remaining items can be now be taken care by the user.”)
Enyart discloses a method/system for conducting fee-based messaging related to email communications whereby the price for transmission of the message is established by the recipient. Sood teaches a method/system for dynamically ranking electronic messages using a priority value based on filters relevance and importance. Sood further teaches analyzing different message attributes by a recipient to categorize and prioritize the message. Enyart and Sood are directed to the same field of endeavor since they are related to sending and displaying electronic mail (email) messages over a communication network. Applicant’s disclosure teaches that a recipient may rate a relevance of an electronic message and that the rating is transmitted to the central credit depositor for processing. The recipient rates the relevance based on a review of the contents of the message and that rating options include irrelevant, relevant and urgent, or may take the form of a scale from one to five- see specification pages 5-7. A person of ordinary skill in the art would have been motivated to combine the known electronic messaging ranking techniques as taught by Sood with the fee-based electronic message communication system of Enyart to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such priority ranking features into similar systems, hence resulting in an improved system for electronic message management from an end user perspective. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the fee-based electronic message communication system of Enyart and the electronic message prioritization system as taught by Sood since it allows for determining message priority based on message relevance and importance (¶33, ¶36)
Independent claim 13 recites substantially similar limitations as independent claim 1 therefore, it is also rejected based on the same rationale above.

With respect to Claims 2 and 14,
Enyart and Sood disclose all of the above limitations, Enyart further discloses,
Page 19 of 24110604704MML-HAVEN-003-USPATENTfurther comprising selectively crediting at least one credit to the sender's account at the credit repository in accordance with the relevance rating of the electronic message. ¶47: “...service provider 402 prompts customer 401 to transmit payment of the fee corresponding to the price determined in step 307... receiving a transmission of electronic credits, conducting an appropriate credit card transaction, debiting a private customer account with service provider 402, and/or accepting a customer's commitment to pay...”; ¶519: “... Definition--Collect: Crediting an EPostage amount consisting of the Client's required Rate (which includes his Client Portion and our Service Fee) to the Internal Collected Funds Account (by debiting the Customer's EPostage Account)...”;¶767: “...deduct the required EPostage...”)

With respect to Claim 3,
Enyart and Sood disclose all of the above limitations, Enyart further discloses,
determining a quantity of credits to be expended for transmission in the closed network of each electronic message delivered from a sender (Fig 3, ¶45: “the price for the requested service or services is determined at step 307...”)

With respect to Claim 4, 
Enyart and Sood disclose all of the above limitations, Enyart further discloses,
further comprising: deducting a quantity of credits from the sender's account upon the sender sending an electronic message in the closed network. (¶47: “...service provider 402 prompts customer 401 to transmit payment of the fee corresponding to the price determined in step 307... receiving a transmission of electronic credits, conducting an appropriate credit card transaction, debiting a private customer account with service provider 402, and/or accepting a customer's commitment to pay...”;¶476: “..The requested EStamp value will be deducted from his current balance as maintained in his desktop EPostage Meter...”;¶519: “... Definition--Collect: Crediting an EPostage amount consisting of the Client's required Rate (which includes his Client Portion and our Service Fee) to the Internal Collected Funds Account (by debiting the Customer's EPostage Account)...”;¶767: “...deduct the required EPostage...”)
 
With respect to Claims 7 and 16,
Enyart and Sood disclose all of the above limitations, Enyart further discloses,
wherein the credit repository has a plurality of accounts, and the accounts are analyzed to determine at least one of behavioral patterns and electronic messaging usage patterns of users (¶73 “both customers and clients establish accounts with service provider 402. Preferably, both customers and clients establish various characteristics of their respective accounts. Specifically, a client generally establishes the prices to be charged for various services such as receiving a message, reading a message, guaranteeing a response to a message, and composing and sending a response to a message; ¶1147   7.5.7. Over Usage Report: An automatic report function alerts management to users sending 500 or more emails per day.

With respect to Claims 8 and 15,
Enyart and Sood disclose all of the above limitations, Enyart further discloses,
wherein the electronic message is selected from a group consisting of: electronic mails, short message service messages, instant messaging texts, multimedia message service messages, and combinations thereof(¶11: “While the above discussion is directed to electronic mail messages, it will be appreciated that the inventive principles disclosed herein are applicable to a wide range of communication formats including, but not limited to, voice messaging, real-time (live) textual communication, such as in the form of a chat line, real-time voice communication, graphical communication (including photographs or animated images), and/or audio-visual data....”)
wherein the electronic message is selected from a group comprising: electronic messages, receiving electronic messages, and combinations thereof (¶11: “...While the above discussion is directed to electronic mail messages, it will be appreciated that the inventive principles disclosed herein are applicable to a wide range of communication formats including, but not limited to, voice messaging, real-time (live) textual communication, such as in the form of a chat line, real-time voice communication, graphical communication (including photographs or animated images), and/or audio-visual data...”)

With respect to Claims 9 and 17,
Enyart and Sood disclose all of the above limitations, Enyart further discloses,
wherein the accounts at the credit repository are reset to a predetermined level after a fixed time period selected from a group consisting of: weekly, 20fortnightly, monthly, quarterly, and combinations thereof. (¶360: “…Suggested Amount Updates Weekly: The Epostage Purchase Suggested Amount updates once a week automatically, without requiring a Policy variable adjustment by management, and is initially set to $10…”)

With respect to Claim 10,
Enyart and Sood disclose all of the above limitations, Sood further discloses,
wherein the relevance rating is in a form selected from a group consisting of: descriptive, numerical, graphical, and combinations thereof (¶123” Relevance is related to the variability that exists on a dimension or filter, whereas Importance is related to the co-variability that exists between two dimensions or filters; ¶125” Relevance Variability The more unusual or uncommon (relative to some context) a message, the more relevant it is Variance or standard deviation (though usually rescaled);¶205  d) Example: A recipient receives a message from his boss. The boss is inherently important, and he has marked the message as "high" priority. But the boss always sends "high" priority messages, so the Relevance of this message (at least as determined solely by the priority marking is low or even 0).”)
Enyart and Sood are directed to the same field of endeavor since they are related to sending and displaying electronic mail (email) messages over a communication network. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the fee-based electronic message communication system of Enyart and the electronic message prioritization system as taught by Sood since it allows for determining message priority based on message relevance and importance (¶33, ¶36)

With respect to Claim 11,
Enyart and Sood disclose all of the above limitations, Sood further discloses,
wherein the recipient of the electronic message is associated with an organizational hierarchy level, and (¶205 d) Example: A recipient receives a message from his boss. The boss is inherently important, and he has marked the message as "high" priority. But the boss always sends "high" priority messages, so the Relevance of this message (at least as determined solely by the priority marking is low or even 0).”)
Enyart and Sood are directed to the same field of endeavor since they are related to sending and displaying electronic mail (email) messages over a communication network. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the fee-based electronic message communication system of Enyart and the electronic message prioritization system as taught by Sood since it allows for determining message priority based on message relevance and importance (¶33, ¶36)
Enyart further discloses,
wherein the quantity of credits to be expended is one of increases and decreases in accordance with the organizational hierarchy level. (¶365: “…Customer Tiers with varying EPostage rates..."; paragraph 366: “…Family and Friends Tier: Tiered EPostage Rates allows a Client to charge a default rate of, say, 0.50 to the general public, and if he so chooses, the EPostage Minimum Rate of $0.05 to friends and family members. To accomplish this, he can list the Email IDs of his family and friends in his Family and Friends Customer Tier…”; paragraph 847: “… client can charge different rates to different email ids applicable to a particular sender (847) ...if a Client has a $0.05 Family Tier that lists MomCallahan@aol.com, then if Mom Callahan is the sender, she will receive back the rate of $0.05. If that same Tier has a Guaranteed Reply Rate of 0.50, she will also receive that information, while an unknown sender must pay the 0.50 rate of the Public Tier and a $5 Guaranteed Reply Rate…”) Examiner interprets the tiers of a customer’s/client’s family, friends and work colleagues of Enyart as teaching applicant’s organizational hierarchy level.  Examiner further asserts that merely labeling the claimed element “organizational hierarchy” is a matter of design choice (details provided above) and it would be obvious to one of ordinary skill in the art at the time of the invention to use the tiered postage, and tiering rational of Enyart with an institution or organization to enable a client to setup custom tiers, charging different Epostage rates on different tiers (Figure 4, ¶363-366).


Claims 5, 6, 18 and 19 are rejected under 35 USC 103(a) as being unpatentable over Enyart, Sood, in further view of O’Regan, US Patent Application Publication No US 2008/0027839 A1
With respect to Claims 5 and 18,
Enyart and Sood disclose all of the above limitations, the combination of Enyart and Sood does not distinctly describe the following limitations, but ORegan however as shown discloses,
30when the sender's account at the credit repository is at an insufficient level, disabling the sender's electronic message account to prevent the sender from transmitting 12electronic messaging in the closed network (¶5: “... the balance of the user's prepaid account is checked, and the call is only permitted if the user's account is in credit above a minimum level defined by the network operator. If the user has insufficient credit to pay for the call, a recorded message is typically sent to the user informing them that further calls may be blocked until the user "tops up" their credit…”; ¶10: “...If, on the other hand, the account had insufficient funds the message is not transmitted...”¶121: “... In the event that the post-paid subscriber has insufficient credit balance available (i.e. they have exceeded their credit limit), the transaction is refused. …”) Applicant’s disclosure doesn’t distinctly describe how the sender’s account is disabled. However, the specification teaches “when an account at the central credit repository is at an insufficient level, a user of the account is unable to utilize electronic messaging in the closed network. Giving the broadest reasonable interpretation of the claim limitation in light of the specification, Examiner interprets a transaction being refused as taught by ORegan as teaching applicant’s disabling the sender’s electronic message account.
ORegan teaches a mobile telecommunication network adapted to enable efficient rating and routing of data transactions transmitted through a network. Enyart, Sood and ORegan are directed to the same field of endeavor since they are related to messaging services in a communication network. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the fee-based electronic message communication system of Enyart and the electronic message prioritization system of Sood with the mobile telecommunication network features as taught by ORegan since it prevents messages from being transmitted if an account has insufficient funds (¶5, ¶10, ¶73).

With respect to Claim 6,
Enyart, Sood and ORegan disclose all of the above limitations, Enyart further discloses, 
wherein the quantity of credits to be expended upon transmission of an electronic message is dependent on an identity of a recipient of the electronic message (¶45: “the price for the selected service is preferably determined employing one or more of a set of factors including, but not limited to...  the identity of the client, the type of communication service(s) provided, the type of client service(s) provided, and the time by which the service is sought to be completed...”)

With respect to Claim 19,
Enyart, Sood and ORegan disclose all of the above limitations, Enyart further discloses,
wherein the device is selected from a group consisting of: a desktop computer, a mobile 15phone, a notebook, a PDA, a media player, a gaming console, and combinations thereof (¶22 the communication equipment included in at least one of the user sites is a personal computer)

Conclusion
References cited but not used:
WO 2004/071035 A1, Gellens, “Simplified Handling of Blocking of and Credit for Undesired Messaging”, relating to method/system for selectively deleting or delivering messages based upon characteristics of the received messages and filtering rules.
Bronicki, US Patent Application Publication No US 2016/0261531 A1, “Systems and Methods of Handling Email Communication”, relating to managing sender and recipient approved email communications via a donation confirmation processing component.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 

                                                                                                                                                                                                                                                                                                                                                                                                      /ANDREW B WHITAKER/Primary Examiner, Art Unit 3629